                                                                                                                                                                                              Cri mi n al St d (6 /1 3 / 2 0 12 )
                                                                                                      H O N O R A B L E: Vi ct or A.
                                                                                                                         Victor    A. Bolden,
                                                                                                                                       B ol d e n, USDJ
                                                                                                                                                   U S DJ
                                                                                           J. Perez
                                                                     D E P U T Y C L E R K J. P er e z                                                 S. MMontini
                                                                                                                            R P T R/ E C R O/ T A P E S.    o nti ni
                                                                     U S P O L.
                                                                              L. vvan
                                                                                   a n Sambeck
                                                                                       Sa mbeck                            I N TE RP RETE R
T O T A L T I M E:                       16
                                h o ur s 16            mi n ut e s
                                                                      D A T E: 1/ 3 0/ 2 0 1 9
                                                                               1/30/2019                                           1 0: 0 3
                                                                                                                S T A R T T I M E: 10:03                                               1 0: 1 9
                                                                                                                                                                        E N D T I M E: 10:19
                                                                             C O U R T R O O M                  MI N U T E S
    I A -I N I T I A L A P P E A R                      B O N D H R G                                           C H A N GE OF PLE A                                   I N C A M E R A H R G
    I A- R U L E 5                                      D E T E N TI O N H R G                                  W A I V E R/ P L E A H R G                            C O MPETE N C Y H R G
     A R R AI G N M E N T                                P R O B A BLE C A USE                               E X T R A DI TI O N H R G                                F O R F EI T U R E
    C O N F LI C T H R G                                E VI D E N TI A R Y H R G                            ST AT US C O NF                                            M O TI O N H R G


                            3: 1 8 cr 5 (VAB)
        C RI M I N A L N O. 3:18cr5     ( V A B)                               D E F T # ______                                   HHeather
                                                                                                                                    e at h er CCherry
                                                                                                                                                h err y
                                                                                                                                  A US A
                  U NI T E D S T A T E S O F A M E RI C A
                                  vs                                                                                          H u g h Keefe
                                                                                                                              Hugh    K e ef e
                        C a n d a c e Rispoli
                        Candace       Ri s p oli                                                                                   C o u n s el f or D ef e n d a nt R et              CJ A           P D A



    ....... D eft f ail e d t o a p p e ar. O r al M oti o n f or i s s u a n c e of              W ar r a nt       gr a nt e d           d e ni e d         B o n d F O R F EI T E D
    ......      A r r e st D at e ( C T C a s e):                                          C a s e u n s e al e d or              R ul e 5 ar r e st,                   Di st of
    ...... C J A 2 3 Fi n a n ci al A ffi d a vit fil e d              u n d er s e al
    ...... O r d er A p p oi nti n g F e d er al P u bli c D ef e n d er ’ s O ffi c e fil e d
    ...... C o urt a p p oi nt s Att or n e y                                                        t o r e pr e s e nt d ef e n d a nt f or             t hi s pr o c e e di n g o nl y         all pr o c e e di n g s
    ...... A p p e ar a n c e of                                                                                         fil e d
    ......       C o m pl ai nt fil e d            S e al e d C o m pl ai nt fil e d             A ffi d a vit of                                                                  fil e d
    ......       I nf or m ati o n/ Mi s d e m e a n or fil e d               S e al e d I nf or m ati o n fil e d
    . .....      W ai v er of I n di ct m e nt ( c a s e o p e ni n g) fil e d                   F el o n y I nf or m ati o n fil e d
    ......       W ai v er of I n di ct m e nt ( mi d c a s e) fil e d                   S u p er s e di n g I nf or m ati o n fil e d
    ...... Pl e a A gr e e m e nt Ltr fil e d               u n d er s e al       t o b e e-fil e d
     ...... Pl e a of       n ot g uilt y     g uilt y                n ol o c o nt e n d er e t o c o u nt( s)                                   of t h e
    ...... P etiti o n t o E nt er G uilt y Pl e a fil e d                                                                                                   (i n di ct, s u p er s e di n g i n di ct, i nf o)
    ...... D ef e n d a nt m oti o n s d u e                                                     ; G o v er n m e nt r e s p o n s e s d u e
    ...... S c h e d uli n g O r d er       fil e d        t o b e fil e d         S e nt e n ci n g S c h e d uli n g O r d er
    ....... H e ari n g o n P e n di n g M oti o n s s c h e d ul e d f or                                          at
    ...... J ur y S el e cti o n s et f or                                                         at
    ...... R e m ai ni n g C o u nt( s) t o b e di s mi s s e d at s e nt e n ci n g
    ...... S e nt e n ci n g s et f or                                            at                                            P r o b ati o n 2 4 6 B Or d er f or P SI & R e p ort
    ...... S p e ci al A s s e s s m e nt of $ _ _ _ _ _ _ _ _ _ _ _ o n c o u nt( s)_ _ _ _ _ _ _ _ _ _ _ . T ot al $ _ _ _ _ _ _ _ _ _           D u e i m m e di at ely P a y at s e nt e n ci n g
    ...... G o vt’ s M oti o n f or P r etri al D et e nti o n fil e d                   G R A N TE D               D E NI E D               A D VI S E M E N T
    ...... G o vt’ s O R A L M oti o n f or P r etri al D et e nti o n            G R A N TE D           D E NI E D                              A D VI S E M E N T
    ...... O r d er of D et e nti o n fil e d
    ...... D eft or d er e d r e m o v e d/ c o m mitt e d t o ori gi n ati n g / a n ot h er Di stri ct of
    ...... N o b o n d s et at t hi s ti m e, O r d er of T e m p or ar y D et e nti o n P e n di n g H e ari n g                               fil e d        t o b e fil e d
    ...... W ai v er of R ul e 5 H e ari n g fil e d
    ...... G o vt’ s M oti o n f or w ai v er of 1 0- d a y n oti c e                      G R A N TE D         G      D E NI E D     G       A D VI S E M E N T
    ...... B o n d        s et at $                                           reduced to $                                             N o n- s ur et y          S ur et y         P er s o n al R e c o g ni z a n c e
    ...... B o n d       revoked                 r ei n st at e d      c o nti n u e d        m o difi e d
    ...... D ef e n d a nt d et ai n e d
    ......                         H e ari n g         w ai v e d        s et f or                                                             c o nti n u e d u ntil
    ...... S et Att or n e y Fl a g a n d n otif y F e d er al Gri e v a n c e Cl er k
                                                                                           S E E p a g e II f or            c o n diti o n s of b o n d              a d diti o n al pr o c e e di n g s
                                                                                  C O N DI TI O N S O F B O N D



           ..... T r a v el r e stri ct e d t o C o n n e cti c ut of e xt e n d e d t o
                 u p o n o bt ai ni n g p er mi s si o n fr o m U S P O. A m oti o n f or a n y ot h er tr a v el wit h c o pi e s t o t h e G o vt a n d t o U S P O m u st b e fil e d
                 a n d a p pr o v e d b y t h e C o urt.

             ..... D eft m u st r e si d e at


           ...... D eft m u st r e p ort t o U S P O                         ti m e s a   G   week    G   m o nt h   G       b y t el e p h o n e   G    i n p er s o n    G   at U S P O di s cr eti o n.

           ...... D eft          m u st s ur r e n d er p a s s p ort b y 4: 0 0 p. m. o n                               ;           M u st n ot a p pl y f or a p a s s p ort.

           ....... D eft m u st r efr ai n fr o m t h e p o s s e s si o n of fir e ar m s or d a n g er o u s w e a p o n s.

           ...... D eft m u st m ai nt ai n e m pl o y m e nt or a cti v el y s e e k e m pl o y m e nt.

           ...... D eft m u st r efr ai n fr o m u s e or u nl a w f ul p o s s e s si o n, or di stri b uti o n of a n ar c oti c dr u g.

           ...... a s s et f ort h i n t h e O r d er S etti n g C o n diti o n s of R el e a s e

            .......




                                                                            A D DI TI O N A L P R O C E E DI N G S


                                           c o nti n u e bond
           ...... D eft’ s or al m oti o n continue      bond                                                                                                gr a nt e d       d e ni e d      a d vi s e m e nt
            ......D eft’ s   or al m oti o n                                                                                                                 gr a nt e d       d e ni e d       a d vi s e m e nt
           ....... D eft’ s or al m oti o n                                                                                                                  gr a nt e d        d e ni e d      a d vi s e m e nt
           ....... D eft’ s or al m oti o n                                                                                                                  gr a nt e d         d e ni e d      a d vi s e m e nt
           ...... G o vt’ s or al m oti o n                                                                                                                  gr a nt e d          d e ni e d    a d vi s e m e nt
           ...... G o vt’ s or al m oti o n                                                                                                                  gr a nt e d       d e ni e d       a d vi s e m e nt
           ...... G o vt’ s or al m oti o n                                                                                                                  gr a nt e d       d e ni e d       a d vi s e m e nt
           ...... G o vt’ s or al m oti o n                                                                                                                  gr a nt e d         d e ni e d     a d vi s e m e nt
           ...... #            D eft                                  M oti o n                                                                               gr a nt e d       d e ni e d      a d vi s e m e nt
           ...... #            D eft                                  M oti o n                                                                               gr a nt e d       d e ni e d      a d vi s e m e nt
           ...... #            G o vt M oti o n                                                                                                               gr a nt e d       d e ni e d       a d vi s e m e nt
           ...... #            G o vt M oti o n                                                                                                              gr a nt e d         d e ni e d     a d vi s e m e nt
            ......                                                                                                                           fil e d         gr a nt e d       d e ni e d       a d vi s e m e nt
            ......                                                                                                                            fil e d        gr a nt e d         d e ni e d     a d vi s e m e nt
           ......                                                                                                                            fil e d          gr a nt e d       d e ni e d     a d vi s e m e nt
            ......                                                                                                                           fil e d         gr a nt e d       d e ni e d      a d vi s e m e nt
            ......                                                                                                                             fil e d        gr a nt e d       d e ni e d     a d vi s e m e nt

N ot es:
Notes:
